Citation Nr: 0733466	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability (claimed as pain in the upper back).

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

7.  Entitlement to a compensable evaluation for scar, 
residuals of a gunshot wound, right hand.

8.  Entitlement to an initial compensable evaluation for 
residuals of a right index finger fracture.

9.  Entitlement to an increased combined evaluation for 
service-connected disabilities, rated as 80 percent disabling 
from June 20, 2000 to June 10, 2004, and as 90 percent 
disabling from June 11, 2004.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1952 to November 
1954 and from February 1955 to February 1982.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2002 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

In VA Forms 9 (Appeal to Board of Veterans' Appeals) received 
during the course of this appeal, the veteran requested a 
hearing before the Board.  In various letters, the RO 
acknowledged the veteran's request.  However, in a written 
statement received in May 2007, the veteran indicated that he 
was withdrawing his request for a hearing before the Travel 
Board.  The Board thus deems the veteran's requests for Board 
hearings withdrawn and his appeal ready for appellate review.

The Board addresses the claim of entitlement to an increased 
combined evaluation for service-connected disabilities, rated 
as 80 percent disabling from June 20, 2000 to June 10, 2004, 
and as 90 percent disabling from June 11, 2004, in the Remand 
portion of the decision below and REMANDS this claim to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  A thoracic spine disability is not related to the 
veteran's active service.  

3.  Arthritis of the thoracic spine did not manifest to a 
compensable degree within a year of the veteran's discharge 
from active service.

4.  Allergic rhinitis is related to the veteran's active 
service.

5.  The medical evidence of record does not include a 
diagnosis of PTSD.

6.  The veteran's diabetes requires insulin and a restricted 
diet, but not a regulation of activities.

7.  During the entire appeal period at issue, peripheral 
neuropathy of the right lower extremity caused no more than 
mild incomplete nerve paralysis.

8.  During the entire appeal period at issue, peripheral 
neuropathy of the left lower extremity caused no more than 
mild incomplete nerve paralysis.

9.  The veteran is right handed.

10.  Residuals of the veteran's right hand injury include 
superficial, stable, 
non-ulcerated, non-tender scars that cause no pain or 
limitation of function, including motion, are not deep, and 
do not involve an area or areas exceeding 6 square inches.  

11.  During the entire appeal period at issue, residuals of 
the veteran's right index finger fracture included stiffness 
and pain on use, but did not cause limitation of motion, a 
gap of at least one inch between the fingertip of the right 
index finger and the proximal transverse crease of the palm, 
or ankylosis.

12.  No disability at issue in this appeal presents such an 
unusual or exceptional disability picture as to render 
impractical the application of regular schedular standards. 



CONCLUSIONS OF LAW

1.  A thoracic spine disability (claimed as pain in the upper 
back) was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code 7913 (2006). 

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, right lower 
extremity, have not been met.  38 U.S.C.A.
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2006). 

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left lower 
extremity, have not been met.  38 U.S.C.A.
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2006). 

7.  The criteria for entitlement to a compensable evaluation 
for scar, residuals of a gunshot wound, right hand, have not 
been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4,118, Diagnostic Codes 
7801-7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (2001).

8.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a right index finger fracture 
have been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 
4,71a, Diagnostic Codes 5225, 5229 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

The RO provided the veteran VCAA notice on the claims being 
decided by letters dated April 2001, October 2001, May 2004 
and November 2005, two sent before initially deciding those 
claims in rating decisions dated January 2002 and May 2005.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice considered in conjunction with the 
content of another letter VA sent to the veteran in March 
2006 reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II and Dingess/Hartman.  

In the notice letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
pertinent information on disability evaluations and effective 
dates.  The RO also identified the evidence it had received 
in support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any evidence or information he had in his possession, 
which pertained to, and he thought would support, his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
attempted to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical and personnel records, 
post-service VA and private treatment records and records 
from an Army medical facility, and records from the Social 
Security Administration (SSA).  In August 2006, however, SSA 
responded that the veteran's folder had been destroyed.

The RO also afforded the veteran VA examinations, during 
which VA examiners discussed the presence, etiology and 
severity of the disabilities at issue in this appeal.  The 
veteran does not now assert that the reports of these 
examinations are inadequate to decide the claims at issue in 
this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for a 
thoracic spine disability, allergic rhinitis and PTSD.  He 
asserts that he developed or initially manifested these 
disabilities in service.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Thoracic Spine Disability

Post-service medical records, including treatment records 
dated since 2001, reports of VA examinations conducted in 
November 2001 and March 2006, and a VA examiner's addendum 
opinion dated March 2006, confirm that the veteran currently 
has a thoracic spine disability most recently diagnosed as 
degenerative arthritis.  The question thus becomes whether 
this disability is related to the veteran's active service or 
manifested to a compensable degree within a year of his 
discharge of active service.

Service medical records show that during service, the veteran 
did not report complaints involving his thoracic spine.  
Moreover, no medical professional diagnosed a thoracic spine 
disability.  In April 1977, however, he strained his upper 
back.  A neurological evaluation revealed no abnormalities.  
On separation examination conducted in December 1981, the 
veteran reported that he had had swollen or painful joints 
and arthritis.  He denied having had recurrent back pain.  
The examiner noted a normal clinical evaluation of the spine.

Following discharge, in 2000, the veteran injured his back in 
a motor vehicle accident.  Thereafter, beginning in 2001, the 
veteran sought treatment for, in part, thoracic spine 
complaints.  X-rays initially revealed no abnormalities.  
Subsequently, in 2006, they showed hypertrophic changes.  In 
2006, based on these x-rays, a physician first diagnosed 
arthritis of the thoracic spine.  

Two medical professionals, both VA examiners, discussed the 
etiology of the veteran's thoracic spine disability.  In 
November 2001, during a VA examination, a VA examiner 
diagnosed a recurrent upper thoracic spine strain and 
indicated that the strain was as likely as not related to the 
veteran's overuse during military service.  He based this 
opinion on a review of the claims file, a physical evaluation 
and the veteran's reported history of upper back discomfort 
beginning in service, when he was required to march for long 
periods of time carrying heavy ruck sacks. 

In March 2006, during another VA examination, a VA examiner 
diagnosed thoracic spine arthritis and related it to out-of-
service injuries, age, wear and tear and "not to one 
instance of muscle strain noted in the service records."  He 
based this opinion on a review of the claims file, including 
the veteran's service and post-service medical records, a 
physical evaluation and the veteran's reported 35-year 
history of thoracic spine pain.    

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns greater evidentiary 
weight to the opinion of the VA examiner who evaluated the 
veteran in March 2006.  That opinion takes into account the 
veteran's in-service muscle strain and post-service motor 
vehicle accident, incidents that are critical in determining 
the etiology of the veteran's thoracic spine disability.  To 
the contrary, the opinion of the VA examiner who evaluated 
the veteran in November 2001, while reportedly based on a 
review of the claims file, fails to mention both the in-
service incident and, even more importantly, the post-service 
motor vehicle accident.  This deficiency is significant given 
that the veteran did not begin to seek treatment for thoracic 
spine complaints until after the accident occurred.  
Moreover, he did not report thoracic spine problems during VA 
examinations conducted prior to the accident.   

Based on the evidence noted above, particularly the VA 
examiner's March 2006 opinion, the Board finds that a 
thoracic spine disability is not related to the veteran's 
period of active service and did not manifest to a 
compensable degree within one year of the veteran's discharge 
from service.  Based on these findings, the Board concludes 
that a thoracic spine disability (claimed as pain in the 
upper back) was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  In deciding 
this claim, the Board considered whether the veteran was 
entitled to the benefit of the doubt in the resolution 
thereof.  However, as a preponderance of the evidence is 
against the claim, the doctrine is not for application and 
the claim must be denied.  

2.  Allergic Rhinitis

Post-service medical records, including treatment records 
dated since 1999 and a report of VA examination conducted in 
November 2001, confirm that the veteran currently has a 
respiratory disability most recently diagnosed as allergic 
rhinitis.  The question thus becomes whether this disability 
is related to the veteran's active service.

Service medical records show that during service, the veteran 
reported frequent sore throats, headaches, nasal drip, 
coughing and a tendency to lose his voice, symptoms medical 
professionals attributed to laryngitis, tonsillitis, a cold 
and the flu.  No medical professional diagnosed the veteran 
with allergic rhinitis during service.  On separation 
examination conducted in December 1981, the veteran reported 
that he had had sinusitis.  The examiner noted a normal 
clinical evaluation of the nose, sinuses, mouth and throat.

Following discharge, beginning in 2001, the veteran sought 
treatment for respiratory symptoms, which physicians 
attributed to multiple respiratory disabilities, including, 
most recently, allergic rhinitis.  One medical professional, 
a VA examiner, discussed the etiology of this disability.  In 
November 2001, during a VA examination, he indicated that the 
veteran's allergic rhinitis was chronic and exacerbated in 
service by field assignments.  He based this opinion on a 
review of the claims file, a physical evaluation and the 
veteran's reported long history of allergy-type reactions 
beginning in service when he was sent to the field.  

Given that the veteran's respiratory complaints, now 
attributable to allergic rhinitis, are documented in his 
service medical records, this opinion is sufficient to 
satisfy the nexus element of a service connection claim.  The 
Board thus finds that allergic rhinitis is related to the 
veteran's active service.  Based on this finding, the Board 
concludes that allergic rhinitis was incurred in service.  
Inasmuch as the evidence in this case supports the veteran's 
claim, such claim must be granted.  

3.  PTSD

According to written statements submitted during the course 
of this appeal, the veteran developed PTSD secondary to in-
service stressors experienced while serving in combat 
infantry units in Korea and Vietnam.  Allegedly, the combat 
situations in which the veteran was involved during service 
resulted in multiple injuries, both physically and mentally.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown that a veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding the reported stressors 
will be accepted as sufficient evidence of their actual 
occurrence, provided the testimony is found to be consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006).  In determining whether the veteran participated in 
combat, the veteran's oral and written testimony will be 
weighed together with the other evidence of record.  Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such a case, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence of record.  Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994).  

In this case, the record fails to satisfy the first element 
of a PTSD claim under 38 C.F.R. § 3.304(f), because it does 
not include medical evidence diagnosing PTSD.  

During service, as alleged, the veteran engaged in combat 
with the enemy and was injured while serving in Korea and 
Vietnam.  He was awarded multiple combat-related awards and 
commendations for this service including, in part, Combat 
Infantry Badges.  During this time period, he did not seek 
treatment for, and was not diagnosed with, any psychiatric 
disability.

Following discharge from service, the veteran sought 
treatment for multiple medical complaints, none involving his 
mental health.  He also underwent a VA PTSD examination, 
during which he confirmed that he had not sought treatment 
for mental health complaints.  During this comprehensive 
examination, conducted in November 2001, a VA examiner 
diagnosed anxiety disorder, not otherwise specified.  He did 
not diagnose PTSD.

The veteran has submitted no evidence other than his own 
assertions diagnosing PTSD.  These assertions are 
insufficient to establish the existence of such a disability 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In the absence of medical evidence diagnosing PTSD, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.  In deciding this claim, the Board considered 
whether the veteran was entitled to the benefit of the doubt 
in the resolution of his claim.  However, as a preponderance 
of the evidence is against such claim, the doctrine is not 
for application and the claim must be denied.  

B.  Claims for Higher Initial/Increased Evaluations

The veteran seeks higher initial or increased evaluations for 
his service-connected diabetes mellitus, peripheral 
neuropathy, right and left lower extremities, and right hand 
and right index finger disabilities.  He asserts that the 
evaluations assigned these disabilities do not accurately 
reflect the severity of associated symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

1.  Diabetes Mellitus

The RO has rated the veteran's Type 2 diabetes mellitus as 20 
percent disabling pursuant to Diagnostic Code (DC) 7913.  DC 
7913 provides that a 20 percent evaluation is assignable for 
diabetes mellitus requiring insulin and restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is assignable for diabetes mellitus 
requiring insulin, a restricted diet and regulation of 
activities.  A 60 percent evaluation is assignable for 
diabetes mellitus requiring insulin, a restricted diet and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 100 percent evaluation is assignable for 
diabetes mellitus requiring more than one daily injection of 
insulin, a restricted diet and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, DC 7913 (2006).

In this case, the evidence establishes that the veteran's 
diabetes disability picture does not more nearly approximate 
the criteria for an evaluation in excess of 20 percent.      

In August 2002, testing revealed an abnormality that 
suggested the presence of diabetes.  This finding 
necessitated a referral to a specialist, who diagnosed early 
diabetes, recommended a regulation of diet and an increase in 
activity, and decided to recheck the veteran in four weeks 
before prescribing medication.  In January 2003, the same 
physician prescribed an oral agent for the diabetes.  In 
March 2003, he increased the dosage of the medication.  In 
November 2003, the veteran was hospitalized for 
hyperglycemia, during which he attended classes for diabetes 
management and nutrition and was placed on insulin.  
Physicians advised the veteran to regulate his diet and 
engage in certain physical activities and referred him to an 
individual at a gym for the purpose of planning an exercise 
program.  Since then, he has remained on insulin, continued 
to receive treatment for diabetes at Army and VA medical 
facilities, and controlled his diabetes well.  During 
treatment visits, physicians often questioned the veteran 
regarding whether he was exercising and advised him on the 
positive effect of exercise.  

Since being diagnosed with diabetes, the veteran has also 
undergone VA examinations and, during those examinations, 
conducted in June 2004 and March 2006, the veteran reported 
that he exercised for 45 minutes to an hour daily.  VA 
examiners confirmed that the veteran's diabetes necessitated 
the use of insulin and a balance of food, insulin and 
activity.  

The evidence above establishes that the veteran's diabetes 
requires insulin and a restricted diet, thereby warranting 
the assignment of a 20 percent evaluation.  The diabetes does 
not necessitate a regulation of activities.  In fact, 
physicians have consistently advised the veteran to exercise.  
An evaluation in excess of 20 percent is thus not assignable 
for the diabetes under DC 7913.  

2.  Peripheral Neuropathy

The RO has rated peripheral neuropathy of each of the 
veteran's lower extremities as 10 percent disabling pursuant 
to DC 8520.  DC 8520 provides that a 10 percent evaluation is 
assignable for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation is assignable for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation is assignable for moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
assignable for severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy.  A 100 percent evaluation 
is assignable for complete paralysis of the sciatic nerve; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2006).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2006).  

In this case, the evidence establishes that the veteran's 
peripheral neuropathy disability pictures do not more nearly 
approximate the criteria for initial evaluations in excess of 
10 percent during any time period at issue in this appeal.      

A physician first noted possible peripheral neuropathy of the 
lower extremities associated with the veteran's diabetes in 
March 2003, during a private outpatient treatment visit.  
Since then, during VA examinations conducted in June 2004 and 
March 2006 and treatment visits at VA and Army facilities, 
other physicians, including VA examiners, have confirmed the 
presence of such disability.  They based their diagnoses of 
peripheral neuropathy of the lower extremities on the 
veteran's reported history of numbness of the feet and 
neurological findings, including nonpalpable tibial pulses 
bilaterally, a decreased pinprick sensation at the mid foot 
bilaterally, and abnormal sensory function with impaired 
vibratory sensation in both feet.  

During the appeal period at issue in this case, medical 
professionals noted wholly sensory nerve involvement.  They 
refrained from characterizing the veteran's peripheral 
neuropathy as mild or moderate; however, there is no 
indication in the record that, during the time period at 
issue, such involvement was more than mildly disabling.  
During many treatment visits, neither the veteran, nor the 
provider mentioned the peripheral neuropathy, thereby 
suggesting that its effect was then only incidental, or, at 
worst, mild.  

In sum, the evidence establishes that, during the entire 
appeal period at issue in this case, the veteran's peripheral 
neuropathy, with wholly sensory involvement, caused no more 
than mild incomplete nerve paralysis, thereby warranting the 
assignment of an initial 10 percent evaluation for each lower 
extremity.  In the absence of medical evidence establishing 
more than mildly disabling peripheral neuropathy, an initial 
evaluation in excess of 10 percent is not assignable under DC 
8520.  

3.  Right Hand

The RO has rated residuals of the gunshot wound to the 
veteran's right hand as zero (0) percent disabling pursuant 
to DC 7805.  Effective August 30, 2002, VA amended the 
criteria for rating skin disabilities, which include scars 
evaluated under DC 7805.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  For the period prior to the effective date of the 
change, however, the Board must apply the former version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33,422 (2000).

Prior to August 30, 2002, scars disfiguring the head, face or 
neck were to be rated under DC 7800.  Under that code, a zero 
percent evaluation was assignable for slight scars 
disfiguring the head, face or neck.  A 10 percent evaluation 
was assignable for moderate, disfiguring scars.  A 30 percent 
evaluation was assignable for severe, disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, DC 7800 
(2001).  

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001).  Under DC 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, disfigurement of the head, face or 
neck is to be rated under DC 7800.  Under DC 7800, a 10 
percent evaluation is assignable when one characteristic of 
disfigurement appears.  A 30 percent evaluation is assignable 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2006).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2006).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2006).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2006).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2006).

Also applicable to this claim is DC 5003.  DC 5003 provides 
that degenerative arthritis established by x-ray findings is 
to be evaluated on the basis of limitation of motion under 
the appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2006).  

In this case, the evidence establishes that the veteran's 
right hand disability picture does not more nearly 
approximate the criteria for a compensable evaluation under 
any applicable DC.

During service in Korea in March 1952, the veteran injured 
his right hand while engaging in combat with the enemy.  On 
separation examination conducted in December 1981, the 
veteran reported right hand pain secondary to the combat 
wound and an examiner noted a right hand laceration, a scar 
on the palm of the right hand, some stiffness in the right 
palm and a deformity on the back of the right hand.

Since discharge, the veteran has not sought treatment for 
residuals of the right hand injury, but has undergone VA 
right hand examinations.  During the first such examination, 
conducted in November 2001, he reported right hand stiffness.  
During the second and third such examinations, conducted in 
June 2004 and March 2006, he reported no residual problems 
associated with the in-service right hand injury.  As well, 
he reported that he had not received treatment for right hand 
complaints and that his right hand did not bother him too 
much.  

In November 2001, x-rays revealed no abnormalities.  In March 
2006, they revealed, in part, mild degenerative joint disease 
throughout the interphalangeal joints of the right hand.  
Examiners noted two well-healed scars, including one on the 
right palm beneath the thumb, which measured 3 centimeters by 
.2 centimeters, was level, not tender, and did not involve 
ulceration, disfigurement, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation or abnormal texture.  
They also noted full range of motion of all right fingers.  
One examiner diagnosed a barely visible shrapnel fragment 
scar in the right hand with no residual pain.

In sum, residuals of the veteran's in-service right hand 
injury include superficial, stable, non-ulcerated, non-tender 
scars that cause no pain or limitation of function, including 
motion, are not deep, and do not involve an area or areas 
exceeding 6 square inches.  Accordingly, a compensable 
evaluation may not be assigned such residuals under any 
pertinent DC, former or revised, noted above.  A compensable 
evaluation also may not be assigned under DC 5003 based on 
the recent diagnosis of degenerative joint disease even 
assuming such disease results from the in-service right hand 
injury as the evidence does not establish that the veteran 
has limitation of motion, painful motion, swelling, muscle 
spasm or any other symptom secondary to the disease.  

4.  Right Index Finger 

The RO has rated residuals of the veteran's right index 
finger fracture as 0 percent disabling pursuant to DCs 5227 
and 5229, which govern ratings of limitation of motion and 
ankylosis of the index or long finger.  Effective August 26, 
2002, VA amended the criteria for rating limitation of motion 
of the digits.  See 67 Fed. Reg. 48,784, 48,787 (2002) 
(codified at 38 C.F.R. § 4.71a, DCs 5216-5230 (2006)).  

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the thumb, index and 
middle fingers (dominant or nondominant).  38 C.F.R. § 4.71a, 
DCs 5224-5226 (2001).  A noncompensable (0 percent) 
evaluation was assignable for ankylosis of any other finger.  
38 C.F.R. § 4.71a, DC 5227 (2001).  Extremely unfavorable 
ankylosis was to be rated as an amputation under DCs 5152 
through 5156.  38 C.F.R. § 4.71a, DC 5227, Note (2001).

Effective August 26, 2002, an evaluation of a disability of 
the finger may be assigned based on limitation of motion.  A 
0 percent evaluation is assignable for limitation of motion 
of the index or long finger (dominant or nondominant) with a 
gap of less than one inch (2.5 cm.) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; with extension limited by 
no more than 30 degrees.  A 10 percent evaluation is 
assignable for limitation of motion of the index or long 
finger (dominant or nondominant) with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, DC 5229 (2006).  A 10 percent 
evaluation is also assignable for limitation of motion of the 
thumb (dominant or nondominant) with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, DC 5228 (2006).  A 0 percent evaluation is 
assignable for limitation of motion of the ring or little 
finger.  38 C.F.R. § 4.71a, DC 5230 (2006).   

A 10 percent evaluation is also assignable for ankylosis, 
unfavorable or favorable, of the index and long fingers 
(dominant or nondominant), and for favorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a, DCs 5224-5226 (2006).  A 0 percent 
evaluation is assignable for unfavorable or favorable 
ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, 
DC 5227 (2006).

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long, ring 
and little fingers, zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees and the thumb abducted and 
rotated so that the thumb pad faces the finger pads.  Joints 
in these positions are considered in a favorable position.  
For such fingers, the MCP joint has a range of zero to 90 
degrees of flexion; the PIP joint has a range of zero to 
100 degrees of flexion; and the distal interphalangeal (DIP) 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Note (1) preceding DC 5216 (2006).

For ankylosis of the index, long, ring and little fingers at 
both the MCP and PIP joints, with either joint in extension 
or in extreme flexion, is to be rated as amputation.  
Ankylosis of both the MCP and PIP joints, even though each is 
individually in a favorable position, is to be rated as 
unfavorable ankylosis.  With only one joint in a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
If possible, such ankylosis should be rated as favorable; if 
not possible, such ankylosis should be rated as unfavorable.  
38 C.F.R. § 4.71a, Note (3) preceding DC 5216 (2006).

In this case, the evidence establishes that the veteran's 
right index finger disability picture more nearly 
approximates the criteria for a 10 percent evaluation under 
applicable regulations.

During service in Korea in March 1952, the veteran injured 
his right hand while engaging in combat with the enemy.  In 
August 1957 and July 1959, he reported joint pain in his 
hands and right hand swelling of an unknown cause.  X-rays 
taken in 1959 were negative.  On separation examination 
conducted in December 1981, the veteran reported right hand 
pain secondary to the combat wound and a history of a 
fractured right hand (metacarpal).  

Since discharge, the veteran has not sought treatment for 
residuals of a right index finger fracture, but has undergone 
VA right hand examinations.  During the first such 
examination, conducted in November 2001, he reported right 
index finger stiffness.  During the second such examination, 
conducted in June 2004, he denied pain and all other chronic 
problems associated with the right index finger fracture and 
indicated that his right index finger use was normal.  During 
the third such examination, conducted in March 2006, he 
reported right index finger pain on overuse.  He indicated 
that he had not sought treatment for the pain.  

In November 2001, x-rays revealed no abnormalities, but the 
VA examiner objectively confirmed stiffness in the right 
index finger.  In June 2004, the examiner noted no tenderness 
and normal range of motion of the right index finger.  In 
March 2006, x-rays revealed mild degenerative joint disease 
throughout the interphalangeal joints of the right hand.  The 
VA examiner objectively confirmed pain on motion.  As well, 
he noted normal range of motion of, and normal strength in, 
the right index finger.  With regard to hand dexterity, he 
noted that the veteran had a gap of 1.5 cm. between the 
proximal transverse crease of the palm of his right hand and 
his right index fingertip. 

In sum, during the appeal period at issue, residuals of the 
veteran's right index finger fracture included stiffness and 
pain on use.  These symptoms warrant the assignment of an 
initial 10 percent evaluation under 38 C.F.R. § 4.59.  These 
symptoms do not warrant the assignment of an initial 
evaluation in excess of 10 percent under the former or 
revised criteria for rating limitation of motion and 
ankylosis of the fingers because, during the same time 
period, residuals of the veteran's right index finger 
fracture did not cause limitation of motion, a gap of at 
least one inch (2.5 cm.) between the fingertip of the right 
index finger and the proximal transverse crease of the palm, 
or ankylosis.  

5.  Conclusion

In an exceptional case, an increased or a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The veteran does not 
allege, and the medical evidence does not establish, that any 
of these disabilities, alone, causes marked interference with 
the veteran's employment, or necessitates frequent periods of 
hospitalization.  Rather, by the veteran's own admission 
during VA examinations, these disabilities, when flaring up, 
merely require the veteran to change the manner in which he 
is working.  In light of the foregoing, the Board finds that 
the veteran's claims for increased/higher initial evaluations 
do not present such exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards.  The Board is therefore not 
required to remand any of these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should any of the disability 
pictures at issue in this appeal change.  38 C.F.R. § 4.1.  
At present, however, the above noted evaluations are the most 
appropriate given the medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus, initial evaluations in excess 
of 10 percent for peripheral neuropathy, right and left lower 
extremities, and a compensable evaluation for scar, residuals 
of a gunshot wound, right hand, have not been met.  The Board 
further concludes that the criteria for entitlement to an 
initial 10 percent evaluation for residuals of a right index 
finger fracture have been met.  In reaching this decision, 
the Board considered the complete history of the disabilities 
at issue as well as the current clinical manifestations and 
the effect each disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  


ORDER

Service connection for a thoracic spine disability (claimed 
as pain in the upper back) is denied.

Service connection for allergic rhinitis is granted.

Service connection for PTSD is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right lower extremity, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left lower extremity, is denied.

A compensable evaluation for scar, residuals of a gunshot 
wound, right hand, is denied.

An initial 10 percent evaluation for residuals of a right 
index finger fracture is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

The veteran also claims entitlement to an increased combined 
evaluation for service-connected disabilities, rated as 80 
percent disabling from June 20, 2000 to June 10, 2004, and as 
90 percent disabling from June 11, 2004.  However, due to the 
above decision, which grants two of the claims on appeal, the 
Board is not able to decide whether an increased combined 
evaluation for either time period at issue is assignable.  
Rather, the RO must first determine the appropriate 
evaluation to assign the veteran's allergic rhinitis and 
effectuate the Board's decision with regard to the veteran's 
right index finger claim.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Effectuate the Board's decision with 
regard to the veteran's allergic rhinitis 
and right index finger claims.  

2.  In so doing, assign the veteran's 
allergic rhinitis a disability evaluation 
based on the severity thereof. 

3.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran a supplemental statement of the 
case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


